Citation Nr: 0732717	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for left hallux abducto 
valgus, postoperative, with nerve deficit, great toe, 
currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for right hallux 
abducto valgus, postoperative, with nerve deficit, great toe, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1987 to April 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran was scheduled to appear at a hearing at the RO 
before the undersigned Veterans Law Judge in May 2007, but in 
a letter received prior to the hearing the veteran canceled 
his hearing request.  


FINDINGS OF FACT

1. The left hallux abducto valgus, postoperative, with nerve 
deficit, great toe, is manifested by pain and a tingling 
feeling in the big toe; claw foot, arthritis, and malunion of 
the tarsal or metatarsal bones are not shown.

2. The right hallux abducto valgus, postoperative, with nerve 
deficit, great toe, is manifested by pain and a tingling 
feeling in the big toe; claw foot, arthritis, and malunion of 
the tarsal or metatarsal bones are not shown.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for left 
hallux abducto valgus, postoperative, with nerve deficit, 
great toe, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2007).  

2. The criteria for a rating higher than 10 percent for right 
hallux abducto valgus, postoperative, with nerve deficit, 
great toe, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2003.  The notice advised the veteran of what was 
required to prevail on his claims for increase for service-
connected left and right hallux abducto valgus, 
postoperative, with nerve deficit, great toe; what 
specifically VA had done and would do to assist in the 
claims; and what information and evidence the veteran was 
expected to furnish.  

The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit evidence, which would include 
any evidence in his possession, that pertained to the claims.  

Further, by letter, dated in June 2007, the RO provided post-
adjudication VCAA notice as to the degree of disability 
assignable and effective date for the disabilities.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim). 

To the extent that the VCAA notice about degree of disability 
assignable and the general effective date provision for the 
claims was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However, the 
timing defect did not prejudice the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claims as he had the opportunity to submit 
additional argument and evidence.  Therefore the timing error 
did not affect the essential fairness of the adjudication of 
the claims, rebutting the presumption of prejudicial error. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  The RO has obtained VA records.  
The veteran has not identified any other relevant evidence, 
such as private medical records, for the RO to obtain on his 
behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in November 2003 and 
July 2005, specifically to evaluate the disabilities at 
issue.  As there is no indication of the existence of 
additional evidence to substantiate the claims, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Diagnostic Codes contain the criteria for 
rating the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.   

In this case, the veteran's service-connected left hallux 
abducto valgus, postoperative, with nerve deficit, great toe, 
is currently evaluated as 10 percent disabling, and his 
service-connected right hallux abducto valgus, postoperative, 
with nerve deficit, great toe, is currently evaluated as 10 
percent disabling.  



Both disabilities are evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 5280, for hallux valgus.  Under Diagnostic 
Code 5280, a maximum 10 percent rating is warranted if there 
has been an operation and resection of the metatarsal head, 
or if the hallux valgus is severe, if equivalent to 
amputation of the great toe.  As the veteran's disabilities 
have been assigned the maximum rating under Diagnostic Code 
5280, it is appropriate to consider whether the disabilities 
warrant a higher rating under alternative criteria.  

As a 10 percent rating is also the maximum available under 
38 C.F.R. § 4.71a, Diagnostic Codes 5279 (anterior 
metatarsalgia), 5281 (hallux rigidus), and 5282 (hammer toe), 
consideration under these Codes is not in order.  
Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5278, for 
claw foot (pes cavus), and Diagnostic Code 5283, for malunion 
or nonunion of the tarsal or metatarsal bones, are not for 
consideration, because there is no objective medical evidence 
of these conditions.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for other foot 
injuries, a 10 percent rating is assigned for moderate 
injury, a 20 percent rating is assigned for moderately severe 
injury, and a 30 percent rating is assigned for severe 
injury.  

The medical evidence in the file does not show that the level 
of impairment from the veteran's service-connected bilateral 
foot disabilities rises to that level, that is, moderately 
severe, required for a 20 percent rating for the left foot or 
a 20 percent rating for the right foot.  The service-
connected disabilities encompass only the great toe area of 
each foot, and there is no objective evidence of impairment 
to support a finding of moderately severe foot disability.  

For example, at the time of a November 2003 VA examination, 
the veteran complained of tingling at the operative site in 
the great toes and numbness.  Physical examination showed 
diminished sensation about the dorsum of the right great toe 
and an absence of feeling to pinprick on the ventral surface 
of the left great toe.  Both toes demonstrated decreased 
range of motion (no extension and 10 degrees of flexion).  X-
rays of the feet showed old bilateral osteotomies of the 
distal first metatarsals and marginal erosion of the base of 
the proximal phalanx of the fifth toe on the right; there was 
no joint narrowing or other arthritic change.  

At the time of a July 2005 VA examination, the veteran 
reported a feeling of numbness and tingling in his big toes, 
which was worse with walking.  He did not require the use of 
a cane, brace, or shoe inserts.  He was not missing work on 
account of his foot disabilities.  Physical examination 
showed that he walked with a normal gait.  Scars over both 
right and left big toes were soft and nontender.  There were 
no bunions and no tenderness on palpation of the metatarsals 
or metatarsal phalangeal joints.  Flexion and extension of 
the large toes was accomplished to 20 degrees without pain.  
There was no edema or weakness of the feet.  There were good 
peripheral pulses.  He had light touch to both of the feet, 
but his ability to feel pinprick on the dorsal and volar 
surfaces of both of the right and left great toes varied (at 
times he could feel it, and at other times he could not feel 
it).  The diagnoses were hallux valgus of the big toes, with 
surgical repair, and a current hallux valgus of the right 
great toe of 10 degrees.  The examiner remarked that he did 
not find any decrease in function from the standpoint of 
pain, fatigue, weakness, and loss of endurance, and that the 
major impact of the disability on the veteran was pain and a 
tingling feeling in his big toes.  
 
VA records do not indicate much, if any, treatment for the 
veteran's hallux valgus disabilities.  In view of the 
foregoing VA medical evidence, particularly the fact that the 
veteran's disability appears limited to the big toes, does 
not have multiple involvement of the interphalangeal or 
metatarsal joints, and does not appear to interfere with his 
gait, it is the Board's judgment that a rating higher than 10 
percent under Diagnostic Code 5284 is not warranted.  It is 
further noted that there is no X-ray evidence of degenerative 
joint disease of the first metatarsophalangeal joints.  
Therefore, without multiple involvement of two or more minor 
joint groups, a rating higher than 10 percent is not for 
consideration under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010, for degenerative arthritis and traumatic arthritis.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 202 (1995); 
however, higher ratings are not warranted as the veteran is 
receiving the maximum disability evaluation for hallux 
valgus.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The service-connected disabilities include nerve deficit.  
With objective medical evidence of sensory disturbances 
associated with the big toes, the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520 through 8525 (diseases of the 
peripheral nerves) are for consideration.  The VA 
examinations disclosed that the veteran's left and right big 
toes were manifested by decreased sensation.  The Board finds 
that the pain and sensory deficits of the great toes are 
contemplated in the current 10 percent rating under 
Diagnostic Code 5280, for postoperative residuals of 
resection of the metatarsal heads.  To evaluate the veteran's 
great toes under the rating criteria for peripheral nerve 
impairment is not only unwarranted, as such criteria is 
applicable to disability involving an area far beyond the 
great toe, but also prohibited.  The reason for this is 
because only where a single condition has separate and 
distinct symptomatology should it be separately rated, but 
where the condition has symptomatology that is duplicative or 
overlapping with symptomatology of another condition, as in 
the case here, it may not receive a separate evaluation.  38 
C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

As the criteria for higher ratings have not been 
demonstrated, the preponderance of the evidence is against 
the claims, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For example, the record does not suggest that the 
veteran's service-connected foot disabilities have required 
frequent hospitalization, caused marked interference with 
employment, or involved any factors of like gravity.  The VA 
examiner in July 2005 remarked that the veteran was not 
missing work.  For these reasons, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating.




ORDER

An increased rating for left hallux abducto valgus, 
postoperative, with nerve deficit, great toe, is denied.  

An increased rating for right hallux abducto valgus, 
postoperative, with nerve deficit, great toe, is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


